NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          DEC 15 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

EDUARDO ALCIDES RAMIREZ                          No. 08-73176
GUILLEN,
                                                 Agency No. A070-070-025
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 11, 2009**
                                 Seattle, Washington

Before: BEEZER, GOULD and TALLMAN, Circuit Judges.

       Petitioner Eduardo Alcides Ramirez Guillen seeks review of the Board of

Immigration Appeals’ (“BIA”) decision adopting the Immigration Judge’s (“IJ”)

denial of Guillen’s asylum application. The IJ found that Guillen was barred from


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
asylum under 8 U.S.C. § 1158(b)(2)(A)(i) because Guillen participated in the

persecution of others on account of a protected ground. We need not decide that

issue because, in the alternative, the IJ found that Guillen failed to establish past

persecution or a well-founded fear of future persecution as required by 8 U.S.C. §§

1101(a)(42)(A), 1158(b)(1). We review the latter issue for substantial evidence,

Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition.

      Although Guillen testified to a subjectively genuine fear of persecution,

there was no evidence showing that fear to be objectively reasonable. See

Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004) (finding substantial

evidence supported the IJ’s determination because the alien’s family members

remained in the home country and were not persecuted). Because the IJ properly

concluded that Guillen failed to demonstrate his eligibility for asylum, his claim

for withholding of removal also fails. Id.

      We do not address the IJ’s decision regarding Guillen’s claim under the

Convention Against Torture because Guillen waived it by not challenging this

decision in his opening appellate brief. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259–60 (9th Cir. 1996).

      PETITION DENIED.




                                             2